DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Response to Arguments
Applicant’s arguments, see section titled “Section 112 Rejections”, filed 3-30-2022, with respect to the rejection(s) of claim(s) 13-14 and 25-27 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see section titled “Section 103(a) Rejections”, filed 3-30-2022, with respect to the rejection(s) of claim(s) 9-13, 21-25, 27, 35-39, and 41 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20200145867 by Tseng et al. (hereinafter Tseng) and in view of US 20180054237 by Tseng et al. (hereinafter Chou) as shown below.

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:  delete “ment” in line 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-12, 21-24, 27, 35-38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200145867 by Tseng et al. (hereinafter Tseng) and in view of US 20180054237 by Tseng et al. (hereinafter Chou).

Regarding claim 9, Tseng teaches an apparatus, comprising: a processor configured to cause a first wireless device to (fig. 12 and ¶ 127-132): 
establish a unicast sidelink wireless connection with a second wireless device (¶ 3  A UE may exchange sidelink packets with other UEs through a configured interface (e.g., a PC5 interface); ¶ 6, a PC5 interface between the first and second UEs; ¶ 47, exchange sidelink packets through one or more frequency carriers, which may be referred to as sidelink component carrier (SL-CC); ¶ 50, UE transmits the sidelink packets on one or more sidelink resource (SL-resource) pools; ¶ 61-63, discloses UEs in configured sidelink communication among them; ¶ 103, UE 110 has an SL-unicast communication with every one of these UEs. In some of the present implementations, the UE 110 may determine the SL-TxParameters for the SL-packet transmissions to the UE 120; fig. 2, shows sidelink transmission parameters adaptation between UEs); 
perform access stratum measurements for the unicast sidelink wireless connection, wherein to perform the access stratum measurements for the unicast sidelink wireless connection, the first wireless device is further configured to: measure a plurality of characteristics of the unicast sidelink wireless connection (¶ 5, reporting sidelink measurements; ¶ 18, UEs of the same sidelink group exchanging sidelink report measurements; ¶ 57, a UE (e.g., a V2X UE) may deliver the UE's SL-measurement report (e.g., a CBR report, a CR report…etc.) to other (V2X) UEs…each UE (or only a subset of the UEs) may need to perform the SL-measurements…the UE may be configured by a serving cell to perform the SL-measurements…the UE may be configured by other UEs (e.g., by a local manager in an SL-Group) to perform the SL-measurements…the UE may be preconfigured to perform the SL-measurements, for example, based on the configuration stored at the UE; ¶ 117, SL-resource pools associated with one SL-CC may be configured for different sidelink (Tx/Rx) beams in one Tx/Rx UE. In some of such implementations, a UE may measure and report the SL-measurements (e.g., the CBR or CR) of each specific beam (e.g., for an NR PC5 interface established between the UEs) separately; ¶ 14, the sidelink measurement report comprises at least one of a channel busy ratio (CBR) and a channel occupancy ratio (CR) measurement associated with the at least one resource pool); 
and provide a measurement report to the second wireless device (fig. 2, shows a SL measurement report from one UE to another; ¶ 2, reporting sidelink measurements, ¶ 5, reporting sidelink measurements, ¶ 18, UEs of the same sidelink group exchanging sidelink report measurements, ¶ 57, a UE (e.g., a V2X UE) may deliver the UE's SL-measurement report (e.g., a CBR report, a CR report…etc.) to other (V2X) UEs…each UE (or only a subset of the UEs) may need to perform the SL-measurements; ¶ 64, UEs of the same sidelink group exchanging sidelink report measurements; ¶ 14, the sidelink measurement report comprises at least one of a channel busy ratio (CBR) and a channel occupancy ratio (CR) measurement associated with the at least one resource pool).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng’s teachings with Tseng’s one or more other embodiments. The motivation is helping to adjust sidelink transmission parameters in a more robust way (Tseng ¶ 61). 
Although Tseng teaches provide a measurement report to the second wireless device and measuring the plurality of characteristics of the unicast sidelink wireless connection and the plurality of characteristics of the unicast sidelink wireless connection, Tseng does not explicitly disclose provide a measurement report to the second wireless device based at least in part on measuring the plurality of characteristics of the unicast sidelink wireless connection and the plurality of characteristics of the unicast sidelink wireless connection include at least a sidelink reference signal received power (SL RSRP).
Chou in the same or similar field of endeavor teaches provide a measurement report to a second wireless device based at least in part on measuring a plurality of characteristics of a unicast sidelink wireless connection and the plurality of characteristics of the unicast sidelink wireless connection include at least a sidelink reference signal received power (SL RSRP) (fig. 7 steps 770 and 774, shows a remote UE receiving SL-measurement configuration and then sending a SL-measurement report to a relay UE; Tables 3-4, shows SL-measurement configuration including configuration regarding RSRP, RSRQ and channel occupancy; ¶ 39, Relay UE 204 and remote UE 206 may exchange information using a sidelink.; ¶ 65, remote UE 206 may measure Sidelink-Reference Signal Received Power (S-RSRP), Sidelink-Received Signal Strength Indicator (S-RSSI), and Sidelink-Reference Signal Received Quality (S-RSRQ); ¶ 68, remote UE may measure the S-RSRP, S-RSSI, S-RSRQ by detecting the DMRS; ¶ 69, Remote UE 206 may measure the S-RSRP, S-RSSI, S-RSRQ by detecting the DMRS… In addition to S-RSRP/S-RSRQ, remote UE 206 may also estimate the occupancy ratio of unlicensed CCs; ¶ 71, the transmitter/receiver can still estimate the S-RSRP, S-RSRQ, and occupancy of the unlicensed CC; ¶ 72, after SL-candidate CC measurement, relay UE 204 and remote UE 206 may each provide an SL-measurement report to base station 202 respectively). By modifying Tseng’s teachings of provide a measurement report to the second wireless device and measuring the plurality of characteristics of the unicast sidelink wireless connection and the plurality of characteristics of the unicast sidelink wireless connection with Chou’s teachings of provide a measurement report to a second wireless device based at least in part on measuring a plurality of characteristics of a unicast sidelink wireless connection and the plurality of characteristics of the unicast sidelink wireless connection include at least a sidelink reference signal received power (SL RSRP), the modification results in provide a measurement report to the second wireless device based at least in part on measuring the plurality of characteristics of the unicast sidelink wireless connection and the plurality of characteristics of the unicast sidelink wireless connection include at least a sidelink reference signal received power (SL RSRP).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng’s teachings with Chou’s above teachings. The motivation is satisfying at least a need for relay network slice and RAN profile provisioning procedures and radio access mechanisms for relay services (Chou ¶ 4). Known work in one field of endeavor (Chou prior art) may prompt variations of it for use in either the same field or a different one (Tseng prior art) based on design incentives (satisfying at least a need for relay network slice and RAN profile provisioning procedures and radio access mechanisms for relay services) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 10, the combination teaches the apparatus of claim 9, wherein the processor is further configured to cause the first wireless device to: receive an indication to reconfigure the unicast sidelink wireless connection from the second wireless device based at least in part on the measurement report (Tseng fig. 2 step 240 shows UE 210 sending a measurement report to UE 220 and step 270 shows after receiving a SL measurement report, UE 210 performing SL-TxParameter adaptation; ¶ 113, trigger an SL-TxParameters adaptation after determining that the second and third SL-measurement reports from the UEs 920 and 930, respectively, in the SL-Group are received…After adjusting the transmission parameters for the sidelink group in action 965, the UE 910 may transmit an SL-congestion control message (e.g., through unicasting or group-casting in (LTE/NR) PC5 interface) to the UEs 920 and 930 in the SL-Group in actions 970 and 975, respectively, to instruct the UEs in the SL-Group to adapt their SL-TxParameters; fig. 12 and ¶ 127-132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Tseng’s one or more other embodiments. The motivation is helping to adjust sidelink transmission parameters in a more robust way (Tseng ¶ 61).

Regarding claim 11, the combination teaches the apparatus of claim 10, wherein the indication to reconfigure the unicast sidelink wireless connection indicates to perform one or more of: switching the unicast sidelink wireless connection to a different frequency; modifying a configured transmission power for the unicast sidelink wireless connection; modifying a configured number of re-transmissions for the unicast sidelink wireless connection; modifying a modulation and coding scheme for the unicast sidelink wireless connection; switching a data radio bearer of the unicast sidelink wireless connection to a different carrier; modifying a packet data convergence protocol (PDCP) duplication configuration of a data radio bearer of the unicast sidelink wireless connection; or changing a resource pool for the unicast sidelink wireless connection (Tseng fig. 2 step 270 shows UEs 210 and 220 performing SL-TxParameters adaptation; ¶ 53, transmission parameters (SL-TxParameters) may include, but are not limit to, a maximum transmission power, range of a number of retransmissions per TB, range of a PSSCH RB number, range of a Modulation and Coding Scheme (MCS), a maximum limit on channel occupancy ratio, etc.; fig. 11; fig. 12 and ¶ 127-132).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Tseng’s one or more other embodiments. The motivation is helping to adjust sidelink transmission parameters in a more robust way (Tseng ¶ 61). 

Regarding claim 12, the combination teaches the apparatus of claim 9, wherein the processor is further configured to cause the first wireless device to: receive a second measurement report from the second wireless device; and determine to reconfigure the unicast sidelink wireless connection based at least in part on the second measurement report received from the second wireless device (Tseng fig. 2 step 260 shows UE 210 receiving a SL measurement report from UE 220 and step 270 shows UE 210 performing SL-TXParameters adaptation in response to step 260; ¶ 67, UE 220 may also send, in action 260, a sidelink measurement report to the UE 210. The sidelink measurement report may include the measurement results calculated at the UE 220's side…After receiving the SL-measurement report, the UE 210 may adjust, in action 270, its SL-TxParameters by jointly considering the SL-measurement results evaluated at the UE 210 (e.g., the measurement results included in the SL-measurement report sent to the UE 220 in action 240, or updated measurement results), as well as the SL-measurement results included in the SL-measurement report received from the UE 220; ¶ 122; fig. 12 and ¶ 127-132).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Tseng’s one or more other embodiments. The motivation is helping to adjust sidelink transmission parameters in a more robust way (Tseng ¶ 61). 

	Regarding claim 21, the combination teaches the apparatus of claim 9, wherein the measurement report causes modification by the second wireless device of a transmission power for the unicast sidelink wireless connection (Tseng fig. 2 step 240 shows UE 220 receiving a SL measurement report from UE 210 and step 250 shows after receiving the SL measurement report, performing SL-TxParameters adaptation; ¶ 66, After receiving the SL-measurement report, the UE 220 may adjust, in action 250, its SL-TxParameters by jointly considering the SL-measurement results evaluated at the UE 220 as well as the SL-measurement results included in the SL-measurement report received from the UE 210; ¶ 53, transmission parameters (SL-TxParameters) may include, but are not limit to, a maximum transmission power).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Tseng’s one or more other embodiments. The motivation is helping to adjust sidelink transmission parameters in a more robust way (Tseng ¶ 61). 

	Regarding claim 22, claim 22 recite similar limitations to claim 9 and is thus rejected under similar rationale and Tseng additionally teach the first wireless device comprising a radio and a processor operably coupled to the radio (see fig. 12 of Tseng).
	Claims 23-24 and 27 recite similar limitations of claims 10-11 and 21, respectively and are thus rejected under similar rationale.
	Claims 35-38 and 41 recite similar limitations of claims 9-12 and 21, respectively and are thus rejected under similar rationale.

Claim(s) 13, 25 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Chou and in further view of US 20200229007 by Jung et al. (hereinafter Jung).

Regarding claim 13, the combination teaches the apparatus of claim 9.
Although the combination teaches the processor is further configured to cause the first wireless device to (Tseng fig. 12 and ¶ 127-132) and the unicast sidelink wireless connection with the second wireless device and the first wireless device, the combination does not explicitly disclose the processor is further configured to cause the first wireless device to: provide an indication of a link status of the unicast sidelink wireless connection with the second wireless device from an access stratum layer of the first wireless device to an upper layer of the first wireless device.
Jung in the same or similar field of endeavor teaches a processor of a first wireless device is configured to cause the first wireless device to: provide an indication of a link status of a unicast sidelink wireless connection with a second wireless device from an access stratum layer of the first wireless device to an upper layer of the first wireless device (¶ 8, managing a sidelink, based on radio link monitoring (RLM) when next-generation mobile communication system (NR) user equipment (UE)-UE Vehicle-to-everything (V2X) sidelink (SL) unicast communication is performed; fig. 7, shows at least a terminal detecting a RLF and the terminal receiving sidelink data from another terminal; claim 9, discloses at least one processor of a UE to detect the RLF for the sidelink, in case that the condition is satisfied, and control to indicate from an access stratum (AS) layer to an upper layer the RLF being detected). By modifying the combination’s teachings of the processor is further configured to cause the first wireless device to and the unicast sidelink wireless connection with the second wireless device and the first wireless device with Jung’s teachings of a processor of a first wireless device is configured to cause the first wireless device to: provide an indication of a link status of a unicast sidelink wireless connection with a second wireless device from an access stratum layer of the first wireless device to an upper layer of the first wireless device, the modification results in the processor is further configured to cause the first wireless device to: provide an indication of a link status of the unicast sidelink wireless connection with the second wireless from an access stratum layer of the first wireless device to an upper layer of the first wireless device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jung’s above teachings. The motivation is managing a sidelink in an efficient and improved manner when SL unicast communication is performed (Jung ¶ 12). Known work in one field of endeavor (Jung prior art) may prompt variations of it for use in either the same field or a different one (Tseng prior art) based on design incentives (managing a sidelink in an efficient and improved manner when SL unicast communication is performed) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claims 25 and 39 recite similar limitations of claim 13 and is thus rejected under similar rationale.

Allowable Subject Matter
Claims 14, 26, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476